Order, Supreme Court, New York County (Paviola A. Soto, J.), entered October 1, 2003, which, to the extent appealed from as limited by the brief, partially granted plaintiffs motion to compel discovery, unanimously affirmed, without costs.
The grant of discovery in this matter was a proper exercise of discretion under CPLR 408, inasmuch as the data requested were material to the action (see Matter of Goldstein v McGuire, 84 AD2d 697 [1981]) and unavailable by other means. Concur— Williams, J.R, Marlow, Gonzalez, Sweeny and Catterson, JJ.